 

 

Case 2:21-cr-20011-GCS-DRG ECF No. 14, PagelD.38 Filed 01/06/21 Page 1of3 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case:2:21-cr-20011
UNITED STATES OF AMERICA, Judge: Steeh, George Caram

MJ: Grand, David R.
Plaintiff, Filed: 01-06-2021 At 05:54 PM
INDI USA V. JONES (DA)

Vv. Violations:

18 U.S.C. §§ 922(g)(1), 924(a)(2)
D-1 DEANDRE JONES,

 

Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1) - Felon in Possession of a Firearm
D-1 DEANDRE JONES
On or about May 8, 2020, in the Eastern District of Michigan, the defendant
DEANDRE JONES, knowing that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm, that
is a Smith & Wesson, Model M&P, said firearm having been shipped and
transported in interstate and foreign commerce, in violation of Title 18, United

States Code, Sections 922(g)(1) and 924(a)(2).
 

Case 2:21-cr-20011-GCS-DRG ECF No. 14, PagelD.39 Filed 01/06/21 Page 2of3

FORFEITURE ALLEGATION
18 U.S.C. § 924(d) and 28 U.S.C. § 2461

The allegation contained in Count One of this Indictment is hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461.

Upon conviction of the offense charged in Count One of this Indictment,
Defendant DEANDRE JONES, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 924(d)(1) and 28 United States Code, Section
2461, any firearm or ammunition involved in said offense.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

MATTHEW ROTH
_ Chief, Major Crimes Unit

s/Jonathan Goulding
Jonathan Goulding

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9742
Jonathon.goulding@usdoj.gov

Date: January 6, 2021
 

Case 2:21-cr-20011-GCS-DRG ECF No. 14, PagelD.40

 

File
Case:2:21-cr-20011

SOEs Page 3 of 3

 

United States District Court
Eastern District of Michigan

 

 

Criminal Case Cover Sh

Judge: Steeh, George Caram
MJ: Grand, David R.
Filed: 01-06-2021 At 05:54 PM

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in al

   

   

ompant n
This may be a companion case based on LCrR 57.10(b)(4)?:

INDI USA V. JONES (DA)

 

| Companion Case Number:

 

i

 

“Yes MINo

 

AUSA'’s Initials:

 

tb

 

Case Title: USA v. Deandre Jones

County where offense occurred: Wayne

Offense Type: Felony

Indictment -- based upon prior complaint [Case number: 20-mj-30201]

 

 

Superseding to Case No:

Judge:

 

Reason:

Defendant Name

Charges

 

 

Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case

January 6, 2021
Date

 

Lourbhar. bold she

Jon&than Goulding

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
jonathan.goulding@usdoj.gov
(313) 226-9742

Bar #: MA664444

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already

been terminated.

 
